[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                   FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                     ________________________ ELEVENTH CIRCUIT
                                                           JUNE 5, 2009
                            No. 07-12537                 THOMAS K. KAHN
                        Non-Argument Calendar                CLERK
                      ________________________

                  D. C. Docket No. 06-20714-CR-UUB

UNITED STATES OF AMERICA,


                                                              Plaintiff-Appellee,

                                 versus

CARLOS ALBERTO CASILDO-SUAZO,

                                                        Defendant-Appellant.


                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     _________________________

                             (June 5, 2009)

Before MARCUS, PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:
      Carlos Casildo-Suazo appeals his sentence of 135 months of imprisonment

for conspiracy to possess and possession of five kilograms or more of cocaine

while on board a vessel subject to the jurisdiction of the United States. 46 U.S.C.

§§ 70503(a), 70506(b). Casildo-Suazo argues that he was entitled to a two level

reduction of his sentence for his minor role in the conspiracy and that his sentence

is unreasonable. We affirm.

                                I. BACKGROUND

      The Coast Guard intercepted a fishing boat that contained Casildo-Suazo,

and five cohorts, Ricardo Acuna-Acosta, Manuel Acuna-Acosta, Reynaldo Varela-

Lopez, Dick Dixon-Brounfield, and Milton Valle-Alvarado, after the boat made

erratic course and speed changes. The Coast Guard searched the boat and

discovered 37 blocks of cocaine that weighed 2200 pounds. When questioned by

law enforcement, three of the men asserted that they left Honduras to help retrieve

a stranded vessel, but Casildo-Suazo and another cohort admitted that they were

hired to make a drug run.

      Ricardo Acuna-Acosta stated that he was recruited by his brother to serve as

a mechanic in a mission to retrieve a disabled vessel and, when the boat arrived at

the designated coordinates, he and his cohorts discovered blocks of cocaine

floating in the ocean. The men decided to collect the cocaine and return to



                                          2
Honduras to sell the substance. When the Coast Guard arrived, Ricardo urged the

others to throw the cocaine overboard, but Varela-Lopez ordered them to leave the

cocaine on the boat. According to Ricardo, Varela-Lopez kept to himself and

appeared to be “in charge.”

      Manuel Acuna-Acosta stated that he was the captain, but Varela-Lopez was

“given charge” of the boat. Manuel said that he was hired to tow a fishing vessel

back to port and that Varela-Lopez gave him the coordinates to reach the vessel.

Manuel explained that, when they discovered the drugs, Varela-Lopez ordered the

crew to collect the packages and return to Honduras.

      Dixon-Brounfield, who was hired as a cook by Manuel, was also told that

the mission was to retrieve a disabled vessel, but he realized that they were making

a drug run when he noticed a “go-fast” boat approach and saw its occupants

unloading blocks of cocaine. Dixon-Brounfield told authorities that he, Varela-

Lopez, Casildo-Suazo, and Valle-Alvarado transferred the cocaine to their boat,

and that Manuel said that Varela-Lopez would pay Dixon-Brounfield $3,000 after

they returned to port. Dixon-Brounfield stated that Varela-Lopez regularly made

calls on a satellite telephone and he made a call about thirty minutes before the

“go-fast” boat arrived.

      Valle-Alvarado and Casildo-Suazo knew the true purpose of the mission.



                                          3
Valle-Alvarado told authorities that Manuel offered him $5,000 to work on the

boat while it made a drug run. Casildo-Suazo stated that he was hired to retrieve

blocks of cocaine from the water.

      Casildo-Suazo and his cohorts were charged in a two-count indictment for

conspiring to possess and the possession of five kilograms or more of cocaine

while on board a vessel subject to the jurisdiction of the United States. 46 U.S.C.

§§ 70503(a), 70506(b). A laboratory analysis established that the crew possessed

over 900 kilograms of cocaine. Casildo-Suazo entered a blind plea of guilt to the

two crimes.

      The presentence investigation report listed a base offense level of 38 and

reduced that level by two points under the safety valve provision, U.S.S.G. §

5C1.2(a), and another three points for Casildo-Suazo’s acceptance of

responsibility, id. § 3E1.1(a), (b). With a criminal history of I, the report provided

a sentencing range between 135 and 168 months of imprisonment. The report

stated that none of the crew members, including Casildo-Suazo, was entitled to a

minor role reduction because their participation was necessary for the success of

the “cocaine distribution scheme.” Manuel was assigned a four level increase for

his role as an organizer, U.S.S.G. § 3B1.1(a), and Varela-Lopez was assigned a

three level increase for his role as a supervisor, id. § 3B1.1(b).



                                            4
       Casildo-Suazo objected to the report and argued that he was entitled to a two

level reduction for his minor role in the conspiracy. He argued that he served as a

deck hand and was the least culpable of the crew members. He contended that he

served the same role as Valle-Alvarado, who had received a recommendation for a

minor role reduction.

       Casildo-Suazo reasserted his objections at his sentencing hearing. The

government explained that it recommended a minor role reduction for Valle-

Alvarado because he was eighteen years old, he was recruited to serve on the boat

36 hours before the drug run, he was sick throughout the voyage, and he was the

first defendant to cooperate with the government. Casildo-Suazo, on the other

hand, knew about the drug run, served an important role on the boat, and waited

until two days before trial to change his plea. The government argued that

Casildo-Suazo served as a mechanic, but after Casildo-Suazo argued that he was a

deck hand, the district court corrected the government and explained that the

presentence report stated that Casildo-Suazo performed boat maintenance. The

district court assured Casildo-Suazo that he was not going to be penalized for

exercising his right to a trial.

       The district court explained that Casildo-Suazo had been untruthful in his

post-arrest interview and had committed a very serious offense that “scream[ed]



                                          5
out” for deterrence and warranted a sentence within the guideline range. The court

stated that, in the absence of evidence that Casildo-Suazo did not know he was

going to be involved with a ton of cocaine, it would not award him a minor role

reduction. The district court considered the statutory factors, the arguments of the

parties, and the presentence report and sentenced Casildo-Suazo to concurrent

sentences of 135 months of imprisonment followed by three years of supervised

release.

                         II. STANDARDS OF REVIEW

      The determination of the defendant’s role in the offense is a finding of fact

reviewed for clear error. United States v. Rodriguez De Varon, 175 F.3d 930, 937

(11th Cir. 1999). “In making the ultimate determination of the defendant’s role in

the offense, the sentencing judge has no duty to make any specific subsidiary

factual findings.” Id. at 939. We review the final sentence imposed by the district

court for reasonableness. United States v. Winingear, 422 F.3d 1241, 1244 (11th

Cir. 2005) (per curiam). Review for reasonableness is a deferential standard of

review for an abuse of discretion. Gall v. United States, 128 S. Ct. 586, 597

(2007).




                                          6
                                  III. DISCUSSION

      Casildo-Suazo argues that he was entitled to a minor role reduction. He

contends that he was a crew member and did not plan or supervise the drug run.

He also argues that he was entitled to a reduction because his conduct was

comparable to that of Valle-Alvarado. We disagree.

      The district court did not err by denying Casildo-Suazo a minor role

reduction. To receive a minor role reduction, a defendant must establish that he is

“less culpable than most other participants, but [his] role could not be described as

minimal.” U.S.S.G. § 3B1.2, cmt. n.5. “[T]he amount of drugs imported is a

material consideration in assessing [the] defendant’s role in [his] relevant conduct”

and “may be dispositive - in and of itself - in the extreme case.” De Varon, 175

F.3d at 943. Because Casildo-Suazo willingly joined a conspiracy to possess a ton

of cocaine, we cannot state that the district court clearly erred in its decision.

      The district court also did not abuse its discretion by imposing a sentence at

the low end of the guideline range. The district court correctly calculated the

advisory guideline range and concluded that a sentence within the guidelines was

necessary to deter similar future conduct. See 18 U.S.C. § 3553(a); Gall, 128 S.

Ct. at 597. Casildo-Suazo’s sentence is reasonable.

                                 IV. CONCLUSION



                                            7
Casildo-Suazo’s sentence is AFFIRMED.




                              8